Citation Nr: 1613665	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-03 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises 
Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of overpayment of VA compensation benefits calculated in the amount of $63,831.39.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970 and from October 1972 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction of this matter was subsequently transferred to the COWC of the RO in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2016, the Veteran's representative noted that the Veteran was not able to attend a previously scheduled hearing in Washington, DC and was requesting a video conference hearing.  Attached to the representative's request was a statement from the Veteran in which he noted that he was suffering from a terminal illness and wanted to request a video conference hearing in Milwaukee, Wisconsin.  The Board notes that the Veteran's electronic claims file does not contain a copy of notification sent to the Veteran regarding his previously scheduled hearing, and it is unclear if he was advised of the time and date of the hearing.  Given the above, the Veteran should be scheduled for a video conference hearing.  

Accordingly, the case is remanded for the following action:  

The Veteran should be scheduled for a video conference hearing before the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




